880 F.2d 415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.BAY MILLS INDIAN COMMUNITY;  Sault Ste. Marie Tribe ofChippewa Indians;  Keweenaw Bay Indian Community;  GrandTraverse Band of Ottawa and Chippewa Indians;  HannahvilleIndian Community, Defendants-Appellees.
No. 88-2169.
United States Court of Appeals, Sixth Circuit.
July 28, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
In accordance with the agreement reached between the parties in settlement discussion conducted pursuant to Sixth Circuit Rule 18, the parties jointly move to remand this cause to the United States District Court for the Western District of Michigan, Northern Division for determination of the parties' motion filed pursuant to Rule 60(b)(6), Federal Rules of Civil Procedure.  The district court indicates it is inclined to grant the motion.    See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976).


2
It is ORDERED that the motion is granted.  The cause is remanded to the District Court for further proceedings.